DETAILED ACTION


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In the claims filed on 04/27/2022:
In claim 1 at line 3, please insert the word(s) --Mg-Sb-based-- before the word(s) “thermoelement”.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, NAKADA (WO 2017146095 A1, see US publication US 20190067548 A1 as an English translation of WO 2017146095 A1 since US 20190067548 A1 corresponds to the application that was the national stage entry of WO 2017146095 A1) discloses the method of manufacturing the Mg based thermoelectric material and a thermoelectric conversion device including a substrate layer, two transitional layers, the two electrodes, and TAMAKI (US 20170117453 A1) teaches a Mg-Sb-based thermoelectric conversion material.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the two transitional layers are made of a magnesium-copper alloy and/or a magnesium-aluminum alloy”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726